Citation Nr: 1511657	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-39 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disease (COPD), bronchitis, and restrictive airway disease claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from December 1965 to December 1967.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Air Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and a pulmonary disorder.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Atlanta, Georgia, Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issue of service connection for a pulmonary disorder to include COPD, bronchitis, and restrictive airway disease claimed as the result of herbicide exposure is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
At the February 2015 Board hearing, the Veteran advanced testimony which may be reasonably construed as a claim for service connection for a sleep disorder to include obstructive sleep apnea.  The issue of service connection for a sleep disorder to include obstructive sleep apnea has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss originated during active service.  

2.  Tinnitus originated during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2014).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for both bilateral sensorineural hearing loss and tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Bilateral Hearing Loss 

The Veteran contends that he incurred bilateral hearing loss as the result of his in-service combat-related acoustic trauma.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Air Medal.  Therefore, his combat-related noise exposure is conceded.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records do not refer to hearing loss.  

The report of a December 2009 audiological examination conducted for VA states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
35
55
LEFT
30
20
30
50
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  An undated addendum to the December 2009 examination report clarifies that the Veteran's "bilateral hearing loss is at least as likely as not caused by or a result of service and combat experience in Vietnam as a light infantryman."  

The Veteran was exposed to combat-related acoustic trauma during active service.  He has been diagnosed with bilateral sensorineural hearing loss for VA purposes as the result of active service.  In the absence of any persuasive evidence to the contrary, the Board finds that service connection for bilateral sensorineural hearing loss is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  Tinnitus

The Veteran asserts that he incurred tinnitus as the result of his in-service combat-related acoustic trauma.  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  

At the December 2009 audiological examination conducted for VA, the Veteran presented a history of tinnitus which began in service between 1965 and 1967.  The Veteran was diagnosed with tinnitus.  The undated addendum to the December 2009 examination states that the Veteran's "bilateral tinnitus is at least as likely as not related to his job in service and combat experience in Vietnam as a light infantryman."  

The Veteran reported that he initially manifested tinnitus during active service.  He has been diagnosed with tinnitus related to active service by a competent medical professional.  In the absence of any persuasive evidence to the contrary, the Board finds that service connection for tinnitus is now warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss is granted.  

Service connection for tinnitus is granted.   



REMAND

The Veteran asserts that service connection for a pulmonary disorder is warranted secondary to his presumed herbicide exposure while in the Republic of Vietnam.  

VA clinical documentation dated in May 2010 states that the Veteran was diagnosed with COPD.  At the February 2015 Board hearing, the Veteran testified that a VA physician at the East Point, Georgia, VA medical facility had attributed his currently pulmonary disabilities to his in-service herbicide exposure.  Clinical documentation of the cited VA opinion is not of record.  VA clinical documentation dated after May 2010 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded a VA pulmonary disorder to ascertain the relationship, if any, between his current recurrent pulmonary disorders and active service.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his recurrent pulmonary disorder including the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran after May 2010, including that provided at the East Point, Georgia, VA medical facility.  

3.  Schedule the Veteran for a VA pulmonary examination to address the current nature and etiology of his recurrent pulmonary disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent pulmonary disorder had its onset during active service; is related to the Veteran's combat experiences in the Republic of Vietnam and presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for a pulmonary disorder to include COPD, bronchitis, and restrictive airway disease claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


